Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 19, 2014

                                        No. 04-14-00594-CV

                                CITY OF HOLLYWOOD PARK,
                                         Appellant

                                                   v.

                              PREFERRED HOSPITALITY, LTD.,
                                        Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-07343
                         Honorable Janet P. Littlejohn, Judge Presiding


                                            ORDER
         This is an accelerated appeal. Appellant’s brief was due on October 28, 2014. Neither the
brief nor a motion for extension of time has been filed. We, therefore, ORDER appellant to file,
on or before December 1, 2014, its appellant’s brief and a written response reasonably explaining
(1) its failure to timely file the brief and (2) why appellee is not significantly injured by its failure
to timely file a brief. If appellant fails to file a brief and the written response by the date ordered,
we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court
order).



                                                        _________________________________
                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.


                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court